DISSENTING OPINION
Landis, Judge:
I must dissent from the majority decision holding cost of production to be the proper basis of valuation of the instant merchandise and reversing the decision and judgment of the trial judge sitting in reappraisement in F & D Trading Corp. v. United *826States, 59 Cust. Ct. 666, R.D. 11360 (1967), which held export value as returned by the appraiser to be the proper dutiable value of Volkswagen automobiles imported from West Germany.
In my view appellant-importer who claims here that the automobiles should be appraised under the cost of production basis of appraisement cannot prevail, as the trial judge properly held in a well reasoned decision: (1) that the appellant-importer has not offered sufficient proof to overcome the presumption of correctness attaching to the appraiser’s valuation,
(2) that sufficient proof has not been offered to negate United States value, and
(3) that sufficient evidence has not been offered to establish the cost of production basis of valuation claimed by appellant.